              Case 2:19-cv-01293-APG-VCF Document 17 Filed 07/26/19 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA



BLAKE MILLER, et al.,
                                                                      2:19−cv−01293−APG−VCF
                      Plaintiff(s),
                                                                      MINUTE ORDER
vs.
UNITED SATES OF AMERICA,
                                                                      July 26, 2019
                     Defendant(s).


PRESENT:
The Honorable      Andrew P. Gordon      , U.S. District Judge

Deputy Clerk:     Monica Reyes                 Recorder/Reporter: None Appearing

Counsel for Plaintiff(s): None Appearing            Counsel for Defendant(s): None Appearing

       The above−entitled action was received on 7/26/2019 pursuant to a court order directing transfer from the
Southern District of Texas and assigned case number 2:19−cv−01293−APG−VCF . All future documents filed with
this court shall bear said correct case number.

      IT IS ORDERED that all non−resident counsel shall file a Verified Petition, Motion for Permission to Practice
in This Case Only by 09/09/2019. This form is available on the court's website at www.nvd.uscourts.gov.

         IT IS FURTHER ORDERED that counsel shall have until 08/25/2019, to file a Joint Status Report which
shall:

          1. Set forth the current status of this action, including a list of pending motions and/or other matters
          requiring the attention of this Court.

          2. Include a statement by counsel of action required to be taken by this Court.



                                                             DEBRA K. KEMPI, CLERK


                                                             By: /s/ Monica Reyes

                                                                   Deputy Clerk
